Citation Nr: 1728154	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-46 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, major depressive disorder, and depression not otherwise specified (NOS).

3.  Entitlement to service connection for a bilateral foot disability (other than bilateral pes planus), to include residuals of foot surgery and as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to April 1972 and October 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the December 2009 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  In January 2013, the Veteran was notified by letter that he was scheduled for a Travel Board hearing in March 2013.  In March 2013, the Veteran contacted VA to reschedule the scheduled hearing because he was just released from the hospital.  In May 2013, the Veteran was notified by letter that his Travel Board hearing was rescheduled in July 2013 and reminded in a subsequent July 2013 letter.  The Veteran failed to appear for the July 2013 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In December 2013 and August 2014, the Board remanded the case for additional evidentiary development.  In an April 2015 VA rating decision, the issue of entitlement to service connection for bilateral pes planus was granted.  As a result, the issue of entitlement to service connection for a bilateral foot disability (other than bilateral pes planus), to include residuals of foot surgery, is listed on the title page accordingly and the case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

First, VA examinations are needed for the issues of entitlement to service connection for migraine headaches and psychiatric disorder.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted in the August 2014 Board remand, the record contains diagnoses of PTSD and depression NOS, as well as, in-service stressors reported by the Veteran in a July 2007 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), August 2007 letter from Dr. J.S., and VA treatment records.  Additionally, the Veteran reported in the May 2009 notice of disagreement that he still has migraine headaches and psychiatric disorders due to his in-service stressors.  In light of such evidence, the Board finds that additional development is needed to determine the etiology of these current disorders.

Lastly, additional VA medical opinions are needed for the issue of entitlement to service connection for a bilateral foot disability (other than bilateral pes planus), to include residuals of foot surgery and as secondary to service-connected bilateral pes planus.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).  In March 2016, the Veteran was afforded a VA medical opinion for bunions and callouses on a secondary basis for causation.  The VA physician opined that the Veteran's bunions and callouses are "less likely than not proximately due to or the result of the Veteran's service connected condition."  It was explained, in part, that "[s]urgery for bunionectomy and angulation osteotomy was done in 1981 some six years after service during which time wear and tear caused the bunions and calluses."  After review of the record and the October 2016 written brief by the Veteran's representative, the Board finds this issue has not been properly addressed on a direct basis (link between bunions and callouses with in-service feet symptomatology and treatment) or on a secondary basis regarding aggravation (of the bunions and callouses from the service-connected bilateral pes planus).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appropriate examination to determine the etiology of the Veteran's migraine headaches.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as headaches and pain.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current diagnosis of migraine headaches (even if it has since resolved) manifested in service or is otherwise causally or etiologically related to an injury or event during his periods of honorable service, to include stressful environments and the Veteran's lay statements in the May 2009 notice of disagreement about continuous symptoms since service.

2.  Obtain the appropriate examination to determine the etiology of the Veteran's psychiatric disorder, to include PTSD, schizophrenia, and depression NOS.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

a.  The examiner must identify all currently diagnosed psychiatric disorder(s) even if it has resolved since July 2007.  If depression NOS and/or PTSD is not diagnosed, the examiner must address the prior diagnosis of record.

b.  For each currently diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during his periods of honorable service, to include in-service stressors reported by the Veteran noted in the July 2007 VA Form 21-0781, August 2007 letter from Dr. J.S., and VA treatment records, as well as based on a fear of hostile military or terrorist activity (for PTSD).

3.  Refer the Veteran's claims file to the March 2016 VA examiner or, if unavailable, to another suitably qualified VA examiner for additional opinions as to the nature and etiology of the Veteran's current bilateral foot disability (other than bilateral pes planus), to include residuals of foot surgery.  If the examiner concludes that another examination is required, such should be provided.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

The VA examiner must opine as to the following: 

a.  Whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current diagnoses of bunions and callouses  manifested in service or is otherwise causally or etiologically related to an injury or event during his periods of honorable service, to include treatment for right heel pain, temporary profiles due to the feet, and diagnosis of Achilles tendonitis or pes planus; 

b.  Whether it is at least as likely as not that the diagnoses of bunions and callouses were caused by his service-connected bilateral pes planus, or;

c.  Whether it is at least as likely as not that the diagnoses of bunions and callouses were aggravated by the service-connected bilateral pes planus.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

4.  After the development requested has been completed, review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

